Case 1:18-cr-OOO71-.]A.]-CFB Document 2 Filed 10/30/18 Page 1 of 2

H§@i:ilfi§

 

 

UC l 3 9 2918
IN THE UNITED STATES DISTRICT COURT CL
FOR THE SOUTHERN DlSTchT oF toWA ERK mr aware ~
soon-seam raising ' @Qurn
T ct IDWA
UNITED STATES OF AMERICA, ) CI“imi_nal NO. l:lS~Cr-U'Yl
)
V- ) ,I_NDICTM
)
RICHARD JoHN MASSEY, ) T. 18 U.S.C. §§ 1591(@.)(1), (b)(z)
) T. 18 U.S.C. § 1594
) r. 13 U.s.C. § 1952(3)(3)(A)
Defendant. ) T. 18 U.S.C. § 2422(b)
THE GRAND .]URY CHARGES:
COUNT 1

(Sex Trafficking of a Minor)

That from an unknown date, but beginning at least as early as October 2017 and continuing
'up to and including April 26, 2018, in the Southern District of loWa and elsewhere, the defendant,
RICHARD JOHN MASSEY, in and affecting interstate commerce, did knowingly recruit, entice,
harbor, transport, provide, obtain, advertise, maintain, patronize, and solicit lane Doe, knowing
and in reckless disregard of the fact that lane Doe had not attained the age of 18 years, and Would
be caused to engage in a commercial sex act.

Tln`s is a violation of Title lS, United States Codc, Sections l59l(a)(l), and (b)(Z).

THE GRAND JURY FURTHER CHARGES:

COUNT 2
(Coercion and Enticement of a Minor)

Beginning as early as October 2017 and continuing up to and including April 26, 2018, in
the Southern District of lowa and elsewhere, the defendant, RlCHARD JOHN MAS SEY, did use
any facility of interstate and foreign commerce, that being the lnternet and cellular phone to

knowingly persuade, induce, entice, or coerce lane Doe, Who had not attained the age of l 8

 

Case 1:18-cr-OOO71-.]A.]-CFB Document 2 Filed 10/30/18 Page 2 of 2

years, to engage in prostitution and sexual activity for Which any person could be charged With an
offense, or attempted to do so.

This is a violation of Title 18, United States Co'de Section 2422(b).

THE GRAND JURY FURTHER CHARGES:

COUNT 3
(Travel Act_Facilitate Prostitution)

Beginning as early as October 2017 and continuing up to and including April 26, 2018, in
the Southern District| of lowa and elsewhere, the defendant, RICHARD JOHN MASSEY, did
knowingly use facilities in interstate commerce with intent to promote, manage, establish or carry
on an unlawful activity, to Wit: prostitution, and thereafter did knowingly manage, establish or
carry on that illegal activity.

This is a violation of Title 18, United States Code Section l952(a)(3)(A).

A TRUE BILL.

 

`MEPEP§/§ou"' "

Marc Krickbaurn
United States Attorney

ser Sud@~
Assistant Uni ed States Attorney

 
 
   

By:

 

